848 F.2d 188
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Beatrice BARNES, Plaintiff-Appellant,v.IBM CORPORATION, Defendant-Appellee.
No. 87-2241.
United States Court of Appeals, Sixth Circuit.
May 18, 1988.

Before KEITH and WELLFORD, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
The plaintiff moves for counsel and for in forma pauperis status on appeal from the district court's order granting summary judgment to the defendant in this employment discrimination case.  42 U.S.C. Sec. 2000e-5.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The defendant employed the plaintiff as a secretary at its Grand Rapids, Michigan office.  The defendant discharged the plaintiff based on her unsatisfactory performance.  The plaintiff filed a discrimination claim with the appropriate agencies;  the agencies found no reasonable cause to believe that discrimination had occurred.  The plaintiff then filed her complaint in the district court, alleging racial and religious discrimination.


3
The district court held that the plaintiff had failed to show a prima facie case of racial discrimination.  The court also held that the plaintiff had not been discriminated against on the basis of her religious beliefs.  The court then entered summary judgment for the defendant.  After an examination of the record, we agree with the conclusions of the district court for the reasons stated in its opinion from the bench.


4
The motion for counsel is denied.  The motion for in forma pauperis status is denied as unnecessary because the plaintiff had already been granted in forma pauperis status in the district court.  See Fed.R.App.P. 24(a).  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.